Citation Nr: 1450130	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  07-34 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability as secondary to a service-connected disability.  

2.  Entitlement to service connection for a back disability as secondary to a service-connected disability (claimed as secondary to left leg injury).

3.  Entitlement to a disability rating in excess of 10 percent prior to March 27, 2008, and in excess of 20 percent thereafter for residuals of a left ankle and foreleg injury.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury and fracture of the left fibula.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to November 1982 and from September 1989 to August 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision.

In a March 2009 decision, the Board reopened the claim of service connection for a back disability, and remanded it on the merits, along with the other claims on appeal for additional development and adjudicative action.  The case was returned to the Board for further appellate review, and in March 2011 the claims were again remanded for further development.  The case has once again been returned to the Board for appellate review.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current diagnosis of an acquired psychiatric disability, specifically mood disorder NOS and anxiety disorder NOS, is aggravated by the service-connected residuals of a left knee injury and fracture of the left fibula or service-connected residuals of a left ankle and foreleg injury.

2.  The current diagnosis of a back disability is not proximately caused by or aggravated by a service-connected disability, nor incurred in or aggravated by active military service.

3.  For the entire increased rating period, the service-connected residuals of a left ankle and foreleg injury more closely approximate manifestations of marked limitation of motion with no objective findings of ankylosis.

4.  For the entire increased rating period, the service-connected residuals of a left knee injury and fracture of the left fibula more closely approximate manifestations of functional loss due to painful motion, crepitus, effusion, tenderness, and treatment with injections with no objective findings of flexion limited to at least 30 degrees or less, extension limited to at least 15 degrees or more, ankylosis, moderate or severe recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, marked or moderate malunion or nonunion of the fibula, or x-ray findings of arthritis with occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability as secondary to a service-connected disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); 38 C.F.R. § 3.310 (prior to October 10, 2006). 

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); 38 C.F.R. § 3.310 (prior to October 10, 2006). 

3.  The criteria for a disability rating of 20 percent, but no higher, for residuals of a left ankle and foreleg injury have been met prior to March 27, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.71a, DCs 5010-5271 (2013).

4.  The criteria for a disability rating in excess of 20 percent for residuals of a left ankle and foreleg injury have not been met as of March 27, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.6, 4.3, 4.7, 4.10, 4.21, 4.27, 4.71a, DCs 5010-5271 (2013).

5.  The criteria for a disability rating in excess of 10 percent for residuals of a left knee injury and fracture of the left fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310.  This regulation was amended in October 2006, and applicable to claims for benefits received by VA on or after October 10, 2006.  See 71 Fed. Reg. 52744-47 (September 7, 2006).  In this case, the claims on appeal for service connection on a secondary basis were filed in May 2006.  Therefore, the pre-October 2006 version of 38 C.F.R. § 3.310 is applicable here.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (prior to October 2006).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is seeking service connection for a back disability and acquired psychiatric disability, both of which he believes are secondary to either of his current service-connected disabilities, as noted above.

Acquired Psychiatric Disability

The evidence shows a current diagnosis of mood disorder NOS and anxiety disorder NOS, as noted in a June 2012 VA examination report and VA outpatient treatment records.  Particularly, the June 2012 VA examiner opined the Veteran's psychiatric symptoms were not noted until 20 years after military service; therefore, the mood and anxiety disorder is less likely as not caused by his service-connected injury.

In a June 2014 VA medical opinion, a VA psychologist reviewed the Veteran's claims file and agreed that it is less likely than not that the Veteran's psychiatric disorders are proximately due to, or the result of, the service-connected left knee or left ankle disabilities, as well as it is less likely than not that the Veteran's depression originated in service or is related to active military service.

Nevertheless, the June 2014 VA medical opinion also provided that it is more likely than not that the Veteran's psychiatric disorders are aggravated beyond their natural progression by the service-connected left knee or left ankle disabilities.  While it was also noted that a level of premorbid functioning based on the available evidence could not be offered, such information is not warranted under the applicable VA regulations in this case.  See 38 C.F.R. § 3.310 (prior to October 10, 2006). 
For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for an acquired psychiatric disability as secondary to a service-connected disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Back Disability

The evidence shows a current diagnosis of a back disability, specifically degenerative disc disease, as noted in a June 2012 VA examination report.

Particularly, the June 2012 VA examiner noted "there is no evidence of any chronic back condition while on active duty and no interim data proximate to discharge, thus the low back is not related to military service."

The examiner also noted "there is nothing in the currently accepted, peer reviewed, credible, and authoritative orthopedic literature demonstrating that a lower fibula fracture that is healed, with or without leg length discrepancy, will cause degenerative or intrinsic conditions of the lumbar spine in the distant future."  In light of the Veteran's statements and clinical findings of a leg length discrepancy, as discussed above, the examiner opined that "the low back condition is less likely than not related to the left leg condition and is more likely related to aging, attrition, and deconditioning."

In a subsequent June 2014 VA medical opinion, a VA attending physician reviewed the Veteran's claims file and noted that she does not see any evidence that the knee or ankle conditions have caused or permanently aggravated the back condition beyond normal disease progression.  Thus, she opined it is less likely than not that the Veteran's back condition is due to or permanently aggravated by the left knee or ankle condition.

Review of the evidence, as summarized above, shows the Veteran's current back disability is not proximately caused by or aggravated by a service-connected disability, nor incurred in or aggravated by active military service.  In fact, according to the June 2012 VA examiner, the Veteran's back disability is more likely related to aging, attrition, and deconditioning.  As a result, service connection cannot be granted on a direct or secondary basis.

The Board acknowledges the Veteran is competent to report symptoms that one experiences as it comes through the use of one's senses.  See Layno, 6 Vet. App. at 470.  However, there are opinions of record, as discussed above, that have been provided by medical professionals.  These individuals have experience, education, training, and expertise that the Veteran is not shown to have.  As such, the opinions provided by medical professionals are more probative than the Veteran's lay statements and are afforded greater probative weight.  

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for a back disability.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service-Connected Disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Residuals of a Left Ankle and Foreleg Injury

The Veteran seeks a higher evaluation for service-connected residuals of a left ankle and foreleg injury (hereafter "left ankle disability"), rated as 10 percent disabling for the portion of the appeal period prior to March 27, 2008 and as 20 percent thereafter.  This disability is rated under 38 C.F.R. §§ 4.27 (explaining hyphenated diagnostic codes), 4.71a, DCs 5010-5271.

DC 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis, established by x-ray findings, is rated according to limitation of motion for the joint or joints involved. When limitation of motion is noncompensable (0 percent), a compensable rating is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under DC 5003.  Id.

DC 5271 provides the following rating criteria for limitation of motion of the ankle: a 10 percent rating for moderate limited motion and 20 percent for marked limited motion.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The rating schedule does not define the terms "moderate" or "marked," as used in DC 5271 to describe the degree of deformity of the ankle.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

During both rating periods on appeal, the evidence of record shows the service-connected left ankle disability manifests compensable limited motion, so a higher rating under DCs 5003 and 5010 is not applicable.  The Board now considers whether a higher rating is warranted based on limitation of the ankle under DC 5271.

The evidence of record prior to March 27, 2008 reveals that on VA examination in August 2006, the Veteran exhibited limited dorsiflexion to 10 degrees with pain and limited plantar flexion to 30 degrees with pain.  The Board finds the results of this diagnostic testing revealed the Veteran had limited motion in the left ankle, specifically dorsiflexion decreased by half of the normal range of motion and plantar flexion decreased by 15 degrees of the normal range.  As such, this testing prior to March 27, 2008 reveals marked limited motion, which provides for a 20 percent rating, the highest rating available under DC 5271.

As noted above, the Veteran's service-connected left ankle disability is also rated as 20 percent as of March 27, 2008.  Thus, the Board considers whether a rating in excess of 20 percent is warranted under DC 5270 (ankylosis of the ankle), the only other schedular rating criteria related to the ankle that would provide for the next-higher rating of 30 percent or 40 percent.  Review of the evidence shows that a rating under DC 5270 is not warranted at any time during the appeal period.  As discussed above, the Veteran has demonstrated range of motion, specifically marked limited range of motion, of the left ankle and there are no objective findings of ankylosis.  Neither the Veteran, nor his representative, has disputed such a conclusion.

The Board notes that a higher disability evaluation may be warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 205.

However, where, as here, a musculoskeletal disability is evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, the Veteran has been assigned the maximum schedular evaluation under DC 5271.  As such, since there is no applicable diagnostic code which provides an evaluation in excess of 20 percent for limitation of motion of the ankle, consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59 as a basis to award a rating higher than 20 percent is not in order and cannot be utilized to grant an increased disability rating in this case.

Residuals of a Left Knee Injury and Fracture of the Left Fibula

The Veteran seeks a higher evaluation for service-connected residuals of a left knee injury and fracture of the left fibula (hereafter "left knee disability"), rated as 10 percent disabling, under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg).

DC 5260 provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  Normal range of motion for the knee includes flexion to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II. 
The criteria for an evaluation in excess of 10 percent have not been met under DC 5260 at any time during the appeal period.  Review of the clinical findings do not reveal left knee flexion limited to at least 30 degrees or less, which would warrant the next higher 20 percent rating.  In fact, results from VA examinations show the Veteran exhibited limited flexion to 80 degrees in August 2006 and to 90 degrees in March 2008 and June 2012.  These diagnostic findings do not reveal a compensable limitation of flexion of the left knee for VA compensation purposes under DC 5260.

With respect to the possibility of a higher rating under 38 C.F.R. §§ 4.40, 4.45, the currently assigned 10 percent evaluation contemplates the Veteran's functional impairment due to painful motion, crepitus, effusion, tenderness, and treatment with injections.  Such complaints are noted in the VA examination reports and treatment records during the course of the appeal period.  Nonetheless, clinical findings are silent as to any additional limitation of motion that results form repetitive use or during flare-ups of the left knee.  

Specifically, the August 2006 VA examiner noted the Veteran exhibited no additional limitation of motion on repetitive use of the left knee during flexion and extension.  The March 2008 VA examiner noted moderate functional impairment during a flare-up, which requires the Veteran to seek assistance with lower body dressing and decrease in any activities requiring mobility.  There was no loss of flexion after repetition, and the examiner noted 45-60 for loss of extension after repetition.  After repetitive testing at the June 2012 VA examination, the Veteran demonstrated no change in flexion or extension.  In a July 2014 VA addendum opinion, a VA attending physician noted being unable to report further loss of range of motion due to knee flare-ups after review of the claims file without resorting to mere speculation as that would require examination of the Veteran during a flare-up.  Thus, an evaluation in excess of the currently assigned 10 percent evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.

Review of the evidentiary record also does not indicate that a higher rating is warranted under additional DCs applicable to the service-connected left knee disability. 

The criteria for DC 5256 (ankylosis of the knee) and DC 5003 (degenerative arthritis) do not support a higher rating at any time during the appeal period.  See 38 C.F.R. § 4.71a.  Specifically, the evidence does not show ankylosis of the left knee as some degree of range of motion has been shown throughout the entire appeal period.  While August 2006 VA x-ray findings of the left knee show degenerative changes; findings of occasional incapacitating exacerbations were not indicated of record.  At the June 2012 VA examination, the Veteran reported the impact of flare-ups of knee pain are activity dependent causing him to seek bed rest, but not medical attention.

DC 5003 does not provide a definition for an "incapacitating exacerbation."  However, regulations provide that when an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Board finds that DC 5243, governing intervertebral disc syndrome (IVDS), is analogous in that IVDS, which is located under the same regulation governing the evaluation of musculoskeletal disabilities defines an "incapacitating episode" as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  See also DCs 7345 and 7354, Note (2) (Incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.).

Due to the lack of findings of ankylosis and incapacitating exacerbations requiring bed rest prescribed by a physician for the left knee disability, the evidence of record does not support a higher rating under DCs 5256 or 5003.

The criteria for DC 5257 (subluxation or lateral instability) does not support a higher rating at any time during the appeal period.  See 38 C.F.R. § 4.71a.  Objective findings upon physical examinations do not present recurrent moderate or severe subluxation or lateral instability of the left knee.  Specifically, the Veteran reported at the August 2006 VA examination as to having no episodes of dislocation or subluxation, but a history of instability; however, no instability was found on physical evaluation of the left knee.  Clinical testing at the June 2012 VA examination revealed normal Lachman and Drawer test results and no evidence or history of recurrent patellar subluxation/dislocation.  Outpatient treatment records also do not show any clinical findings of instability of the left knee.  

The criteria for DC 5258 (dislocated cartilage) does not support a higher rating at any time during the appeal period.  See 38 C.F.R. § 4.71a.  The Board acknowledges that the August 2006 VA examiner noted the presence of grinding, a meniscus abnormality, effusion, and positive McMurray test results for the left knee.  The June 2012 VA examiner noted tenderness or pain to palpation for joint line or soft tissue of the left knee, but no meniscal conditions or surgical procedure for a meniscal condition.  Despite such findings regarding impairment of the Veteran's left meniscus, the rating criteria provides a 20 percent rating for dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, which has not been shows in this case.  The Board acknowledges that in a November 2011 statement the Veteran reported his left knee locks up, without specifying the frequency; however, clinical findings do not show he has had frequent locking episodes of the left knee or effusion into the left knee joint upon diagnostic testing.  

The criteria for DC 5261 (limitation of extension of the leg) does not support a higher rating at any time during the appeal period.  See 38 C.F.R. § 4.71a, Plate II (normal range of motion for the knee includes extension to 0 degrees).  Results from VA examinations during the appeal reveal full extension of the left knee, thus the Veteran has not demonstrated extension of the left knee limited to at least 15 degrees or more to support a higher rating under DC 5261.

Furthermore, the criteria for DC 5262 (impairment of the tibia and fibula) does not support a higher rating at any time during the appeal period.  See 38 C.F.R. § 4.71a.  The June 2012 VA examination report documents the Veteran's use of a hinged brace on a regular, not constant, basis for the left knee.  The examiner also marked the Veteran does not have or has ever had any tibial and/or fibular impairment, to include any leg length discrepancy.  In a February 2014 statement, the Veteran reiterated use of a left knee brace. 

The Board acknowledges the Veteran's medical history includes a fracture of the left fibula, and clinical findings from VA outpatient treatment records note a leg length discrepancy.  The August 2006 VA examination report shows his right leg measured at 40.5 inches and his left leg measured at 38 inches.  At the June 2012 VA examination, his right leg measured 93 centimeters and his left leg measured 92.7 centimeters.  In a January 2014 VA addendum medical opinion, a VA attending physician noted review of the claims file and that the Veteran has a minimal leg length difference of .3 centimeters.  She opined that "review of medical literature confirms this is within normal variation, thus, it is at least as likely as not that this leg length discrepancy is a normal variant and less likely than not that this has been caused by trauma/injury."  The Board finds the degree of any leg length discrepancy shown during the appeal period is not similarly situated to show a degree of moderate or marked impairment of the tibia and fibula, or to require use of brace on the left knee to warrant a rating in excess of 10 percent under DC 5262.

The Board also considers whether a separate rating is warranted under the diagnostic codes for a skin disability related to the service-connected left knee disability.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2013).  Review of the Veteran's skin on VA examination in August 2006 revealed typical arthroscopy scars, with no further detail.  The June 2012 VA examiner noted the Veteran has surgical scars related to the left knee condition, but are not painful and/or unstable nor are the total areas of all related scars greater than 39 sq. cm. 

The evidence of record shows this scar is not 144 sq. in. or greater to warrant application of DC 7802 (scars, other than head, face, or neck that are superficial and do not cause limitation of motion).  The scar is not shown to be unstable or painful to warrant application of DC 7803 (superficial, unstable scars) or DC 7804 (superficial, painful on examination scars).  Additionally, the evidence of record does not indicate the scar limits the Veteran's motion to warrant application of DC 7801 (scars, other than head, face, or neck, that are deep or that cause limited motion) or DC 7805 (scars, other, which are rated on limitation of function of the affected part).  Therefore, the evidence does not support a higher rating under DCs 7801, 7802, 7803, 7804, or 7805.

The evidence of record indicates the service-connected left knee disability more closely approximates manifestations of functional loss due to painful motion, crepitus, effusion, tenderness, and treatment with injections.  Moreover, the evidence of record shows that physical findings of the Veteran's left knee during the entire increased rating period on appeal do not demonstrate flexion limited to at least 30 degrees or less, extension limited to at least 15 degrees or more, ankylosis, moderate or severe recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, marked or moderate malunion or nonunion of the fibula, or x-ray findings of arthritis with occasional incapacitating exacerbations.

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology for his left knee and ankle disabilities and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran has reported specific symptomatology related to his service-connected disabilities, this has been considered by the Board in assessing the appropriate disability ratings.

An extra-schedular rating may be provided for exceptional cases.  38 C.F.R. § 3.321.  The threshold factor (first step) for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for Completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Turning to the first step of the of the extra-schedular analysis, the relevant rating schedule (38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260, 5271; DeLuca, 8 Vet. App. at 202) reasonably describe the Veteran's level of severity and symptomatology caused by his service-connected left knee and left ankle disabilities.  As discussed above, his complaints associated with these disabilities encompass pain, flare-ups, functional limitations, and limited range of motion, all of which are specifically contemplated by the schedular rating criteria.  The Board acknowledges the Veteran's assertions of depression associated with these service-connected disabilities, and that issue is considered on the merits below.  Thus, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral for extra-schedular consideration is required under the circumstances of this case.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in July 2006.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, service personnel records, private treatment records, VA treatment records, records from the Social Security Administration (SSA), and statements from the Veteran are associated with the record.

The Veteran was also provided with VA examinations in August 2006 and March 2008.  Pursuant to March 2009 and March 2011 Board remand instructions, the RO arranged for additional VA examinations in June 2012 and addendum VA medical opinions in June 2014 and July 2014.  The examination reports and medical opinions reflect that the physicians considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, and noted all pertinent findings.  Hence, the Board concludes that these reports and addendum opinions are adequate and substantially complied with the March 2009 and March 2011 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for an acquired psychiatric disability as secondary to a service-connected disability is granted.

Service connection for a back disability, to include as secondary to a service-connected disability, is denied.

A disability rating of 20 percent, but no higher, for residuals of a left ankle and foreleg injury prior to March 27, 2008 is granted, subject to the criteria applicable to the payment of monetary benefits.

A disability rating in excess of 20 percent for residuals of a left ankle and foreleg injury as of March 27, 2008 is denied.

A disability rating in excess of 10 percent for residuals of a left knee injury and fracture of the left fibula is denied.


REMAND

As discussed above, the issue of service connection for an acquired psychiatric disability as secondary to a service-connected disability has been granted.  Since the RO has not yet assigned a disability rating and effective date for this, now, service-connected disability, the issue of TDIU is remanded for readjudication subsequent to this decision and assignment of the schedular evaluation for the service-connected acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

After the RO assigns a disability rating and effective date for the service-connected acquired psychiatric disability as secondary to a service-connected disability, the issue of TDIU should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


